department of the treasury internal_revenue_service washington d c cc intl tl-n-8978-96 uilc number release date internal_revenue_service national_office field_service_advice dated date memorandum for from subject chief branch this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d e f g h i j k l m n o p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo pp qq rr ss tt uu vv ww xx yy activity activity activity activity activity activity activity activity activity asset s asset asset asset asset asset asset asset asset asset asset asset personnel bank a bank b business city a city b city c city d city e city f city g city h city i city j city k city l contract corp a corp b corp c corp d corp e corp f corp g corp h corp i corp j corp k corp l corp m corp n corp o corp p corp q corp r country b country c country d country e country f customer s date a date b date c date d date e department a department b department c department d department e department f department g enterprise entity gov’t agency gov’t agency gov’t agency group individual lease a location location officer owner a region a region b region c tradename tradename type type type type type type type type type year year issues whether the service should give effect to agency agreements executed by a u s taxpayer and foreign controlled taxpayers which required_payments to the u s taxpayer of specified percentages of net_income as compensation_for services performed in the united_states on behalf of the controlled taxpayers whether in the circumstances described the service should make adjustments pursuant to sec_482 in order to reflect the true_taxable_income of the controlled taxpayers conclusions the agency agreements failed to create a principal-agent relationship the agreements themselves were executed after the period under consideration and the agent performed substantially_all functions in the capacity of principal rather than agent whether or not the agency agreements created a principal-agent relationship allocations of income and deductions pursuant to sec_482 may be necessary to determine the true_taxable_income of the controlled taxpayers facts corp a is a u s_corporation and head of a consolidated_group for u s income_tax purposes corp a is owned by a publicly-held country a corporation corp b of city a a subsidiary of corp a corp c performed services in connection with the tradename enterprise members of the corporate group which are relevant to operation of the tradename business are identified below country a corp b is the parent of a corporate group corp b’s stock is publicly-traded on the city a stock exchange corp d is a wholly-owned subsidiary of corp b with headquarters in city b corp e is another wholly-owned subsidiary of corp b with headquarters in city b corp f is a country a holding_company which owns the country b subsidiaries of corp b corp g is a country a corporation which performs marketing services for business in the region a market country b corp a is a wholly-owned subsidiary of corp f corp a’s headquarters are in city c and its main offices are in city l corp a files a consolidated u s income_tax return which includes over a subsidiaries corp c is a wholly-owned subsidiary of corp a corp a’s headquarters are in city d and other offices are located in city e and city f country c corp h is the successor_corporation to corp i a subsidiary of corp j corp b acquired corp j in date a the registered office of corp h is in city g corp h is a wholly-owned subsidiary of corp j corp k is also a wholly-owned subsidiary of corp j the registered office is in city g country d corp j was acquired by corp b in date a corp j is a country d holding_company with a business address in city h corp j owns corp h corp k and corp l country e corp l is a wholly-owned subsidiary of corp j with headquarters in city i country f corp m is a wholly-owned country f subsidiary of corp c with headquarters in city j the country f subsidiary provides services in connection with tradename business in country f location sec_1 the tradename group during year sec_1 and assets used in the tradename enterprise were operated by controlled parties within the corp b group corp h corp k and corp e the table below summarizes the ownership of the assets during year sec_1 and business operator asset ownership type asset owner corp e country a corp h country c asset asset h asset h asset h asset asset added on date b asset asset sold on date b owned by corp b sale-leaseback sale-leaseback sale-leaseback hire-purchase lease a corp b unrelated party unrelated party unrelated party unrelated party unrelated party owned by corp h owned by corp h corp h corp h corp k country c asset asset owned by corp l owned by corp l corp l corp l h corp d was classified as the owner a of asset sec_2 and pursuant to hire-purchase or sale-leaseback agreements with unrelated parties bank a asset sec_3 and and corp n asset for purposes of this memorandum these arrangements are treated as financing this memorandum refers to corp h corp k and corp e collectively as the business operators consistent with terminology used by the taxpayers use of this term does not indicate that the entities are properly classified as the asset operators for any other purposes corp h was both the enterprise operator and the asset owner with respect to assets and arrangements rather than true sale-leasebacks thus corp d is treated as the asset owner although another party holds actual legal_title to the assets corp c made lease payments to the asset owners on behalf of the business operators these payments sourced from corp c’s bank accounts were allocated to the individual business operators on corp c’s general ledger annual lease payments were as follows corp e corp h corp k year dollar_figureb ch d year dollar_figuref ghh h total dollar_figuree dollar_figurei h consists of net interest for asset which was subject_to a ten-year hire-purchase agreement with corp o an unrelated party hh consists of net interest for asset see above plus lease a payments for asset to corp p an unrelated party corp c did not claim the above amounts as deductions on the consolidated u s income_tax return filed by corp a because the asset-lease payments reduced net business income and therefore reduced the compensation earned by corp c see discussion below the service examined the lease payments the report applied a return-on-capital calculation based on acquisition costs of the individual assets to estimate the arm’s- length type lease rate for each asset the report determined that as compared to the fair_market_value of the type leases lease payments to controlled taxpayers were overstated by dollar_figurej and dollar_figurek for year sec_1 and respectively agency agreements between controlled taxpayers pursuant to various agreements corp c performed services as an agent of the business operators according to one agreement corp c handle d the marketing and management of certain operations of the assets exclusive of the actual operation of such assets and the type services related thereto corp c incurred all expenses associated with these functions which it accrued on its general ledger for accounting purposes corp c received agency fees on a semi-annual basis as follows sales and marketing fee based on a graduated percentage of net business revenue activity fee based on a graduated percentage of net type revenue activity fee based on a fixed percentage of net business revenue activity fee based on a fixed percentage of net type costs and activity fee based on a graduated percentage of net business revenue under a two-tier arrangement corp c provided type services to the asset operators consisting of and similar services first corp h entered into type services and agreements with corp k and corp e for providing type services and type personnel for asset sec_1 and second corp h subcontracted with corp c pursuant to type agreements requiring corp c to provide type services type personnel and type for the entire tradename group ie the above assets plus assets operated by corp h asset sec_5 and for ease of reference we will refer to these agreements collectively as tier and tier agreements under the tier agreements corp k and corp e paid corp h for type services the amounts were as follows reimbursement of the cost of providing the type personnel including type costs base management fee based on a graduated percentage l of net business revenue incentive fee of m of net profit before interest and finance and administration fee of n of net business revenue under the tier agreements corp h paid corp c to provide type services specified in the tier agreements as well as certain other services payments to corp c under these agreements were as follows base management fee based on a graduated percentage o of net business revenue an incentive fee equal to p of net profit before interest and a finance and administration fee equal to q of net business revenue the tier agreements type services and differed from the tier agreements type in several respects for example the tier agreements did not mention whereas the tier agreements required corp c to provide such services also agency fees under the tier and tier agreements were calculated on different bases resulting in reduced compensation to corp c fees paid under the agreements in year sec_1 and were as follows year year total per asset total per asset tier payments to corp h dollar_figurer dollar_figuret tier payments to corp c dollar_figures dollar_figureu dollar_figurev dollar_figurex dollar_figurew dollar_figurey corp h had only limited staff for example the tier agreement called for corp c to recruit and manage type services workers all designated as corp h employees by the tier agreement however the location workers in question were corp c employees who had been hired by corp c during business the location workers reported to the asset’s individual who in turn reported to corp c’s officer at location managers also reported to executives of corp c rather than corp h discounting the location individuals who were nominally classified as corp h employees corp h had only z employees all of whom were located in city h these individuals’ duties were limited to payroll disbursement and arranging type transport for the location employees of corp h although corp e hired asset personnel for asset sec_1 and these personnel reported to corp c executives in performing their duties corp e hiring personnel reported directly to officer at corp c none of the agency agreements at issue was in existence during year sec_1 and aa of the bb agreements were executed immediately before the irs examination team’s initial meeting with corp c personnel on date c the other cc agency agreements are undated the taxpayer contends that it operated the tradename assets in a manner consistent with the agency agreements although the agreements were executed after the period under audit operations and group activities the following is a partial listing of activities performed by corp c activity the contracts issued to customers stated that corp c entered into the contracts as an agent for the entity entity was defined as the asset named in the contract its owners operators managers and the only entity specified by name on the contracts was corp c activity supplies and activity individuals submitted requests for to corp c’s department d were not business-specific these costs were aggregated monthly to specific business and charged to business operators corp e arranged for activity if the asset in question was corp c arranged for activity in all other cases activity location personnel faxed type orders to corp c’s offices in city d or city e prior to date e corp c filled the orders and delivered the materials in some cases personnel purchased local supplies during the business bills for all type purchases were sent to corp c’s department e type expenses were allocated to the business operators based on business and asset via entries on corp c’s general ledger activity inventory was ordered and accounted for in the same manner as type activity corp c’s department f arranged all activity expenses were allocated to business operators by business and asset on corp c’s general ledger location revenue location type and accounting substantially_all income and expenses of the business operators flowed through corp c accounts in city d corp c’s department g used an accounting system which keyed items to individual business and derived a total by business operator business- specific items were allocated to individual business whereas general and administrative expenses such as corp c’s data processing activity sales corporate relations etc remained on corp c’s ledger the business operators’ balance sheets listed virtually no liquid_assets other than minimal amounts of cash on-hand in location trademarks corp c is the registered owner of most tradename trade and service marks in the united_states corp c also maintained the tradename trade and service marks pursuant to an agreement with corp q corp c spent substantial amounts to promote and defend the trademarks including litigation legal services corp c was named as the party of record and appeared in various civil criminal administrative and excise_tax proceedings which related to business operations the agency agreements stated that corp c was not authorized to accept service of process on behalf of the business operators however corp c accepted service of process in its own right appeared in actions and otherwise held itself out to the general_public creditors and government agencies as the operator of the tradename business u s income_tax reporting by corp c and affiliated parties consolidated u s income_tax returns filed by corp a reported that corp c derived net_income from the agency agreements of approximately dollar_figuregg and dollar_figurehh million in year sec_1 and respectively corp a reported net operating losses of dollar_figureii and dollar_figurejj million in year sec_1 and respectively data provided by corp c’s outside tax advisors indicates that the business operators in the aggregate earned gross_income from u s business operations of dollar_figurekk and dollar_figurell million in year sec_1 and respectively in corp a’s consolidated u s income_tax returns for year sec_1 and corp c reported annual commissions received from the business operators for year sec_1 and each business operator also filed u s income_tax returns claiming that for year corp h corp k and corp e respectively claimed law and analysis introduction in order to determine the taxable_income of corp c the service must first evaluate whether the agency agreements between corp c and the business operators should be respected for u s tax purposes the capacity of the agreements to create a valid agency relationship is determined by analysis of the language of the agreements and the actual conduct of the parties in view of judicial precedents this analysis is performed in the first section herein in the second section we consider whether the income reported by corp c constituted its true_taxable_income within the meaning of sec_482 and the regulations thereunder sec_482 vests the commissioner with broad authority to reallocate income and deductions of a controlled party to determine what its income would have been had it conducted its activities on an arm’s-length basis importantly the commissioner may exercise this authority whether or not he determines that the agency agreements created valid agency relationships the authority to determine true_taxable_income extends to any case in which either by inadvertence or design the taxable_income in whole or in part of a controlled_taxpayer is other than it would have been had the taxpayer been an uncontrolled taxpayer dealing at arm’s length with another uncontrolled taxpayer sec_1 c if the service concludes that no agency relationship was created the true_taxable_income of corp c must be determined by reference to the amount corp c would have earned dealing at arm’s length with unrelated parties sec_1_482-1 that is corp c was entitled to the gross_income from u s business operations from which corp c was permitted deductions including arm’s-length rental charge for assets leased from the business operators pursuant to sec_1_482-2 and arm’s- length compensation_for services provided by the business operators pursuant to sec_1_482-2 on the other hand if the service concludes that an agency relationship existed corp c’s true_taxable_income is determined not by reference to gross business income net of deductions as above but rather by reference to arm’s-length compensation_for services which corp c provided to the business operators sec_1_482-2 b in conducting this analysis it may be possible to view the business operators as the tested parties if in fact they performed functions less complex than those performed by corp c that is if the business operators provided few services and bore few risks aside from providing business_assets it may be preferable first to determine the return to which the business operators are entitled and then to assign the residual amount to corp c issue validity of agency agreements executed by corp c generally income and deductions generated by property are taxable or deductible by the taxpayer who owns the property 311_us_112 431_f2d_227 5th cir similarly income is taxed to the one who earns it national carbide corp v commissioner 336_us_433 ndollar_figure citing 281_us_111 410_us_441 however under appropriate circumstances the law may attribute the tax consequences of property held by a genuine agent to its principal 485_us_340 the supreme court has examined the issue of whether a corporate entity was an agent and therefore not taxable on duties it performed for a related principal three of the cases stand out as significant 319_us_436 national carbide corp v commissioner 336_us_433 485_us_340 under the standards in these cases the showing of agency must be unequivocal bollinger u s pincite 96_tc_421 aff’d 135_f3d_457 7th cir as such the finding of agency is narrowly restricted 105_tc_341 aff’d 115_f3d_506 7th cir in moline properties the taxpayer argued that gains should not be recognized by a corporation but rather by its sole shareholder the supreme court refused to ignore the corporate form for tax purposes even though the corporation involved was completely dominated by its shareholder and appeared to lack beneficial_ownership of its assets and income the supreme court held that a corporation remains a separate taxable entity so long as its purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation u s pincite this is known as the separate_entity doctrine and it is important for the consideration of agency because it establishes that the corporate entity cannot be easily set_aside that is a corporation formed or operated for business purposes must share the tax burden despite substantial identity with its owner national carbide u s pincite as a consequence the separate_entity doctrine demands proof positive that the agency relationship exists separate and apart from the subsidiary's ownership by its principal and that it is not in substance a tax-avoiding manipulation of an otherwise independent legal entity first chicago t c pincite moline properties essentially equated the agency issue with piercing the corporate veil see national carbide u s pincite moline properties u s pincite however national carbide distinguished this concept of agency from the one applicable to its own case because its taxpayer was not attempting to pierce the corporate veil but instead arguing that the purported agent should be taxed only to the extent of agency income that is the taxpayer recognized the corporate entity but wanted to limit its income under an agency agreement in this sense the present case is like national carbide rather than moline properties national carbide corp v commissioner 336_us_433 listed six conditions or factors that must be considered in determining agency under its facts whether the corporation operates in the name and for the account of the principal whether the corporation binds the principal by its actions whether the corporation transmits money received to the principal whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal whether the corporation’s relations with its principal are dependent upon the fact that it is owned by the principal and whether its business_purpose is the carrying on of the normal duties of an agent the first four factors have been called indicia of agency and the last two called requirements for the finding of agency first chicago t c pincite in national carbide three wholly-owned subsidiaries of a corporation explicitly agreed under written contracts to operate their production plants as agents for the parent the parent was to furnish working_capital executive management and office facilities for its subsidiaries they in turn agreed to pay the parent all profits in excess of six percent on their outstanding_stock which in each case was a nominal sum the subsidiaries reported as gross_income only this sum but the commissioner concluded that they should be taxed on the entirety of the profits because they were not really agents the supreme court agreed the court refused to recognize the shifting_of_income under the agency contracts noting that income should be taxed to the parties who earn it despite anticipatory agreements u s pincite the court found that such an agreement is entirely consistent with controlled corporate relationships and no sure indication of agency id the court instead looked to the extensive assets the thousands of employees and the resulting large sales of the subsidiaries and determined that the vast majority of the earnings were turned over to the parent because it owned and dominated the subsidiaries terms were such that the parent could not have commanded the income from a third party u s pincite in language that also suggested assignment_of_income the court noted that i n the case of a subsidiary who supplies the labor and the capital with which the income is earned it can hardly be contended that it did not earn the income u s pincite n looking again to the listed factors each subsidiary had also represented to its customers that it not the principal was the company manufacturing and selling its products and each had sought to shield the principal from service of legal process national carbide u s pincite in bollinger the supreme court found that a corporation was acting as an agent for another entity in circumstances very different from the present case mr bollinger was a kentucky real_estate developer who used corporations formed solely for the purpose of acting as agent to avoid state usury laws for financing purposes lenders were willing to finance at eight percent and required the use of a corporate nominee in order to steer clear of the state usury statute mr bollinger entered into written agreements with the corporations he formed providing that the corporations would hold legal_title to the realty solely for the purpose of securing financing that the corporations were to act as agents and that mr bollinger would indemnify and hold the corporations harmless for any liability that they might sustain as agents and nominees the parties to the transactions were aware that the corporation had been interposed as agent or nominee solely for purposes of avoiding usury prohibitions in bollinger the supreme court upheld the six national carbide factors but added a further gloss for determining whether an agency relationship exists in addition to the six national carbide factors the genuineness of an agency relationship is adequately assured when the fact that the corporation is acting as agent for its shareholders with respect to a particular asset is set forth in a written_agreement at the time the asset is acquired the corporation functions as agent and not as principal with respect to the asset for all purposes and the corporation is held out as the agent and not principal in all dealings with third parties relating to the asset bollinger u s pincite in bollinger the court agreed with the commissioner that the normal indicia of agency cannot suffice for tax purposes when as in bollinger the alleged principals are the controlling shareholders of the alleged agent corporation in that instance the shareholders of a closely-held corporation could by clothing the corporation with some attributes of agency with respect to particular assets leave themselves free at the end of the tax_year to make a claim of either agent or owner status depending upon which choice minimizes their tax_liability u s pincite in deciding that mr bollinger was the taxpayer the supreme court pointed to the written agreements between the principal and agent indicating that the corporation was to act as an agent that the principal would indemnify the agent for liability they may sustain as agents and the parties dealing with the corporation were aware that it was acting as an agent in factual circumstances distinguishable from bollinger assertions that one corporation is acting as an agent are rarely upheld see eg bamblett v commissioner 960_f2d_526 5th cir northern indiana first chicago charfoos v commissioner tcmemo_1991_292 compare advance homes inc v commissioner tcmemo_1990_302 where agency was found on facts clearly distinguishable from the present case in northern indiana the service argued unsuccessfully that a netherlands antilles subsidiary of the taxpayer was its agent the subsidiary’s only activity was to borrow money by issuing euronotes and then lend the proceeds to the taxpayer at an interest rate one percent greater than the rate on the euronotes this arrangement kept the taxpayer from paying withholding taxes on interest_paid to nonresident_aliens because netherlands antilles corporations were exempted in rejecting a finding of agency the court stated these instances have been rather narrowly restricted to situations where the corporation’s role as agent is made clear eg where the agency relations is set forth in a written_agreement the corporation functions as an agent and the corporation is held out as an agent in all dealings with third parties related to the transaction northern indiana t c pincite citing bollinger the facts of the present case do not meet the bollinger requirements no written agency agreements governed corp c’s role in tradename region c operations in year sec_1 and none of the agency agreements covering the assets for year sec_1 and were signed prior to date d but see advance homes not requiring a written contract corp c did not act as an agent with respect to tradename region c operations for all purposes in fact corp c functioned as a principal with respect to almost all of tradename region c operations corp k did not have a bank account and corp h and corp e did not have u s bank accounts except for year-end accounting reconciliations there is no evidence that any business income was turned over to the business operators marketing type and type services were provided by corp c with no reference to or mention of the business operators see heaton v commissioner tcmemo_1989_459 aff’d 920_f2d_12 11th cir based on the facts available corp c seldom identified itself as an agent when dealing with third parties with the exception of the type contract which did not specifically identify the business operators as principals and the location agent fee northern indiana was decided before the conduit regulations under sec_7701 contract with corp m corp c generally held itself out as the principal not the agent when dealing with third parties in business-related matters in addition corp c appeared in contested and settled lawsuits arising from business operations in its own capacity rather than as an agent for any other party the facts of this case also fail to satisfy the conditions required by national carbide to establish an agency relationship corp c executed most contracts in its own name rarely in the name of the alleged principals based on these contracts the alleged principals were not bound by corp c's actions business income was not transmitted to the alleged principals business income was attributable to services of employees of corp c rather than employees of the business operators corp h had z employees in city h mainly to generate payrolls corp k and corp e had no location employees there is no evidence that corp c's agency relationship existed separate and apart from its relationship with its commonly-owned alleged principals in fact it appears that the parties attempted to create an agency primarily for tax-avoidance motives most important the business_purpose of corp c does not reflect carrying on the normal duties of an agent in a normal agency contract the agency makes a monthly accounting to the principal at that point the principal reimburses the agent’s expenses and pays an additional fee normally the agent works with the principal’s money in the form of an advance thus the monthly fee covers the agent's administrative expenses that are not reimbursable in this case corp c controlled all funds alleged principals' and agent's in its bank a accounts corp c reported to its own officers monthly it did not report to the alleged principals' officers corp c only accrued commission income every six months corp c did not receive monthly commission income to offset unreimbursed administrative expenses in this case in contrast to a traditional agency relationship corp c’s expenses were not reimbursed by the alleged principals transfers were handled through intercompany accounts and general ledger allocations corp c acted more as a controlling manager principal or partner than as an agent in the majority of all contracts agreements and court proceedings corp c was identified as tradename business corp c represented itself as the asset operator in u s district_court suits in dealings with government agency government agency government agency and the irs for excise_tax purposes these representations cannot be changed to suit the corporate parent's purposes see 100_tc_17 129_f3d_1214 11th cir 94_f3d_597 9th cir based on the staffing in the organizational charts corp c was the only entity with staff to perform asset operations and corp c admitted that it performed all such functions thus corp c even more so than the subsidiaries in union carbide was operating its own business and not functioning as an agent which would have required it to act only on behalf of its principal the argument that corp c was acting only as an agent lacks merit in addition bollinger does not list all the requirements for agency status but rather describes factors which led to the conclusion that agency status existed in that case charfoos v commissioner tcmemo_1991_292 advance homes inc v commissioner tcmemo_1990_302 therefore other factors indicating agency may be relevant advance homes two additional factors which have been called essential to a finding of agency are absent here ie an agent must derive authority for its actions from the principal and must be subject_to the principal’s control consistent with this assertion the restatement second agency sec_1 defines agency as the fiduciary relation which results from the manifestation of consent by one person to another that the other shall act on his behalf and subject_to his control and consent by the other so to act this definition of agency has been relied upon by the courts see eg k mart corp v first hartford realty corp 810_fsupp_1316 d conn 827_fsupp_847 d p r even more explicitly the definition of agency in black’s law dictionary 6th ed includes the following references to requirements of control and derived authority relation in which one person acts for or represents another by latter’s authority the relation whereby one party delegates the transaction of some lawful business to another or relationship where one person confides the management of some affair to be transacted on his account to other party or where one party is authorized to do certain acts for or in relation to the rights or property of the other but means more than tacit permission and involves request instruction or command the consensual relation existing between two persons by virtue of which one is subject_to other’s control see also 2a c j s agency sec_4 the factors of control and derived authority were not discussed in bollinger national carbide and moline properties because in those cases the purported agent was completely dominated by the purported principal and there was no question that the authority to act was derived from the principal rather those cases dealt with the issue that control itself is not sufficient to establish agency that control in itself is insufficient does not undercut the assertion that control may be necessary to establish agency and the agent’s authority to act must be derived from the principal in the present case there is no showing that corp c was controlled by the alleged principals or in any way derived its authority from them the evidence is instead to the contrary this distinction from bollinger national carbide and moline properties actually makes the present case stronger in addition there is a related principle we have not explored that an agent cannot serve two masters see revrul_59_247 1959_2_cb_14 a final factor relevant to the agency inquiry is whether the agent was adequately compensated for the functions it performed see 740_f2d_941 fed cir for a genuine agency agreement to exist the parties must deal with each other at arm’s length and the agreement must provide for adequate compensation such that an unrelated party would have executed the agreement see id and citations therein the conclusion in vaughn is also implicit in national carbide which noted that the entire earnings_of the subsidiaries were turned over to the parent not because the latter could command this income if the subsidiaries were owned by third persons but because it owns and thus completely dominates the subsidiaries u s pincite although vaughn was decided before bollinger it is reconcilable with bollinger on its facts see cruz v commissioner tcmemo_1990_594 to the extent that corp c did not receive arm’s- length consideration for services performed for the business operators see discussion infra this is an additional factor indicating that no agency relationship was created in our view based on the facts in this case corp c did not act as an agent on behalf of the business operators issue allocation of income and deductions pursuant to sec_482 sec_482 provides as follows in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses in the case of any transfer or license of intangible_property within the meaning of sec_936 the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible sec_482 provides the commissioner with broad authority to re-allocate income deductions credits and other items among controlled parties the corp a subsidiaries are subject_to sec_482 due to their common owner in evaluating a transaction between related parties the critical inquiry is whether the transaction in question would have been similarly effected by unrelated parties dealing at arm’s length 85_tc_172 if not the service has authority to re-allocate income and deductions to achieve an arm’s length result the regulations sec_1_482-1 and following are controlling unless the taxpayer elects to apply the regulations on a retroactive basis sec_1 j we understand that neither corp a nor corp c has made an election to have the regulations apply to year sec_1 or thus we cite primarily to the regulations but also refer to the regulations which in many instances re-state or explain provisions contained in the regulations see t d 1994_2_cb_93 in this memorandum we provide advice regarding potential sec_482 allocations under two distinct scenarios scenario the agency agreements between corp c and the business operators did not create an agency relationship and corp c was entitled to gross business income and scenario the agency agreements created an agency relationship and the business operators were entitled to gross business income the following reviews an analysis of the transactions under both scenarios in the event that the service determines sec_482 adjustments on an alternative basis scenario agency agreements rejected corp c is principal if the agency agreements failed to create a valid principal-agent relationship corp c was entitled to the gross_income from business operations in that event corp c must compensate the business operators on an arm’s-length basis for services and tangible_property which the operators furnished in connection with the business business the main compensation due to the business operators consisted of payments for use of assets in the original tax returns lease payments to asset owners reduced net business income which in turn reduced the agency fees obtained by corp c under the agreements thus under the theory used to approach used in the corp a tax_return to the extent that lease payments were inflated the fee income earned by corp c was reduced albeit indirectly in contrast if the service disregards the agency agreements the asset lease payments would become direct deductions from corp c’s gross_income in general lease payments for property owned by controlled taxpayers must reflect the arm’s-length rental value of the property sec_1_482-2 c based on our understanding of the business operators’ business activities the cost- based safe_harbor provision would not apply and the arm’s length lease payments for the assets should be determined by reference to payments for comparable assets on the open market corp c is also entitled to deduct from gross_income arm’s-length compensation_for services provided by the business operators sec_1_482-2 b the business operators performed services including hiring payroll union contract negotiations activity and general management if as is likely these services constituted an integral part of the business operator’s business activity then compensation_for such services should be based on market_value of the services rather than the costs incurred by the business operators to provide the services sec_1_482-2 b services provided by the business operators were relatively limited in the context of overall operations of the tradename enterprise accordingly corp c’s deductions for these services will likely be small even if they are calculated on the basis of market_value of the services if the service rejects the agency agreements the net effect would be to allocate to corp c of type income subject_to the deductions discussed above as a practical matter this is equivalent to a finding that corp c assigned income to the business operators in cases of potential overlap between sec_61 and sec_482 the courts generally prefer to rely upon the latter provision to allocate income 429_f2d_650 2nd cir aff’d after remand 460_f2d_1216 2nd cir 77_tc_1014 under these circumstances sec_482 is deemed to permit a more precise determination of income than sec_61 or sec_162 fogelsong v commissioner 621_f2d_865 7th cir personal services provided by individual scenario agency agreements respected business operators are principals if a reviewing court determines that the agency agreements were valid the gross_income from u s business operations would be attributable to the business operators however in that event corp c would be entitled to arm’s-length compensation_for all we have assumed the view in the report that entities within the corp a group had de_facto ownership of all assets other than asset which was subject_to an arm’s- length lease a accordingly sec_1_482-2 which addresses subleases of property owned by non-controlled parties is not applicable to this case however if the sale-leasebacks to non-controlled parties are respected this provision of the regulation would apply if the service allocates of business income to corp c the controlled taxpayers may be entitled to an offset pursuant to sec_482 sec_1_482-1a g this memorandum does not address the availability of such an offset services performed on behalf of the business operators and other controlled taxpayers e g inverworld inc v united_states tcmemo_1996_301 u s_corporation performing services on behalf of controlled parties must earn arm’s length return for those services 81_tc_520 foreign subsidiaries were not shams u s entity entitled to arm’s length return on functions performed consequently sec_482 remains relevant if the agreements are viewed as creating an agency relationship in order to determine corp c’s true_taxable_income under scenario the service must determine the arm’s-length compensation_for services performed by corp c on behalf of the business operators and other controlled taxpayers sec_1_482-2 b controlled parties other than corp c provided the business_assets and performed some ancillary and corporate-oversight functions however corp c performed virtually all other functions necessary to business operations because corp c’s principal activity was day-to-day operation of business the services it provided constitute an integral part of its operations for purposes of sec_482 sec_1_482-2 thus the arm’s-length charge for corp c’s services consists of the amount which would have been charged for the same or similar services in independent transactions with or between unrelated parties under similar circumstances considering all relevant facts sec_1_482-2 although the regulations require the service to determine the value of the services provided by corp c it may be difficult to assign an arm’s-length value to these services by reference to comparable uncontrolled transactions we understand that only a few competitors are comparable to tradename and most or all are vertically-integrated therefore the service will probably need to use an alternative methodology in order to assign a value to the services performed by corp c assuming that corp c bore substantially_all the risks of the u s business operations it may be appropriate to perform a residual_analysis under this approach the service would first determine the arm’s-length charge for leases of the business_assets provided by the business operators after deducting that charge and other appropriate amounts the service should allocate to corp c most or all of the residual from business operations see hospital corporation t c allocation to party which performed most functions with respect to transferred contracts the regulations regarding the comparable_profits_method specifically contemplate analysis of profits earned by the least complex of the controlled taxpayers sec_1_482-5 -5 e ex see also treas this deduction would include fair-market lease payments of assets supplied by corp h the report contained estimated type lease values for these assets although they were either owned by corp h assets and subject_to hire-purchase agreement asset or subject_to a lease a with an unrelated party asset reg sec_1_482-2 exs and in applying resale_price_method service may select party which would require fewest adjustments a conclusion that the agreements created an agency relationship does not require that the service also accept the agreements for purposes of sec_482 in the context of sec_482 an agreement between controlled parties is valid only if the parties actually followed the agreement and only if the agreement otherwise conformed with the economic_substance of the transactions sec_1_482-1 in this context economic_substance is determined by reference to the risks borne by the parties and the extent if any to which the written agreements re-allocated such risks from one party to another sec_1_482-1 emphasis added see also temp sec_1_482-1t applying similar criteria arguably the agency agreements failed to shift risks to parties other than corp c for example it is doubtful whether the business operators could bear the risks assigned to them by the agreements because their balance sheets contained virtually no liquid_assets in addition corp c incurred liabilities made expenditures supervised personnel and otherwise acted as if it were conducting the u s business activity on its own behalf only by means of entries on corp c’s general ledger and other year-end accounting reconciliations were the controlled taxpayers placed in the economic position contemplated by the agreements if functional and risk analysis confirms this view it may be appropriate for the service to rely upon the economic reality of the underlying transactions rather than the agency agreements for purposes of identifying comparable parties or transactions under sec_482 finally we note that corp c generated taxable_income of dollar_figureuu million on gross_receipts of dollar_figurevv million in year and reported a net_loss of dollar_figureww million on gross_receipts of dollar_figureyy million in year if corp c was acting as an agent of the business operators it arguably should have earned positive net returns for both years as a true commission agent operating at arm’s length would simply decline to perform if it was likely to generate a net_operating_loss see generally national semiconductor corp v commissioner 67_tcm_2849 d ue to the interdependent nature of their relationship petitioner should not have sustained losses over the years in issue while the asian subsidiaries maintained high profits and thus in order to clearly reflect income some adjustment needs to be made the fact that corp c generated a net_operating_loss in year is inconsistent with an agency relationship case development hazards and other considerations if you have any additional questions please contact branch at __________________________________ steven a musher chief branch associate chief_counsel international
